Citation Nr: 0534515	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-03 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) and anxiety.

2.  Entitlement to service connection for chronic respiratory 
disability to include chronic obstructive pulmonary disease 
(COPD), emphysema, bronchitis, pleural scarring and calcified 
nodules from possible remote tuberculosis, including alleged 
to be secondary to asbestos exposure in service. 

3.  Entitlement to service connection for residuals of 
exposure to lead poisoning. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1962 to March 
1966.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, WV.

Service connection is in effect for residuals, fracture of 
the left ankle, evaluated as 10 percent disabling.

The veteran provided testimony before a Veterans Law Judge at 
the RO in July 2005; a transcript is of record.

At the time of the hearing, a written waiver of initial RO 
consideration of additional evidence was introduced, and 
evidence has since been entered into the claims file.

Issues ## 2 and 3 are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of pending appellate 
issue #1 at this time.

2.  The aggregate evidence of record including service 
records, service comrade's statements, collateral historic 
documentation and credible testimony from the veteran, 
sustains that the veteran was subjected to stress while on 
active duty although he was not directly involved in combat. 

3.  The aggregate evidence including medical expert opinions 
sustain that the veteran's current psychiatric problems, 
predominantly diagnosed as PTSD and anxiety, are a result of 
in-service stress.



CONCLUSION OF LAW

An acquired psychiatric disorder to include PTSD and anxiety 
is reasonably the result of service.  38 U.S.C.A. §§ 1101, 
1110, 5103, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303. 3.304(f) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence and that nothing further is known to exist which 
would benefit his claim.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of this issue at present 
without detriment to the due process rights of the veteran.  


Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as psychosis, is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Cohen v Brown, 10 Vet. App. 128, 138 
(1997).

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  And 
if the evidence otherwise establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 5 
Vet. App. 60, 66 (1993). 

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  The 
requisite additional evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. 
Cir. 1997) (table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The Court pointed out that 
the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126. See 61 Fed. Reg. 52695-52702 (1996). Therefore, 
the Court took judicial notice of the effect of the shift in 
diagnostic criteria.  The major effect is that the criteria 
have changed from an objective ("would evoke ... in almost 
anyone") standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.

The criteria require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of post-traumatic stress disorder.  Id. at 20; 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  The 
corroboration may be by service records or other satisfactory 
evidence.  See Doran v. Brown, 6 Vet. App. 283, 289 (1994). 
[i.e., in Doran, a veteran's service records had been lost 
due to fire; however, his account of in-service stressors was 
corroborated by statements from fellow servicemen].

Whether a veteran has submitted sufficient corroborative 
evidence of the claimed in-service stressors is a factual 
determination.  Corroboration of every detail of a claimed 
stressor is not required; independent evidence that the 
incident occurred is sufficient.  See Pentecost v. Principi, 
16 Vet. App. 124 (2002); see also Suozzi v. Brown, 10 Vet. 
App. 307, 310-311 (1997).    

In various judicial qualifications and discussions of that 
basic premise, the Court has rejected the notion that whether 
a veteran was actually with his unit at the time of a 
specific attack is required to verify that attack as a PTSD 
stressor; or that there be other corroboration of specific 
activities or even every detail of the personal participation 
in the identifying process.  See, i.e., Suozzi, supra.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Factual Background

Service medical records are rather limited.  

However, during the veteran's active service from February 
1962 to March 1966, official service documentation confirms 
that he served aboard at least three ships in capacities to 
include boatswains mate, a job that included painting and 
repairing of the ships.  One of the ships, the USS PHOEBE 
(MSC-199) was a wooden-hulled coastal minesweeper, home 
ported in Sasebo, Japan.  The other ships were the USS 
IMPERVIOUS (MSO-449) (where he also qualified for duties as a 
mess man); and the USS ILLUSIVE CONLUSA (MSO-448).  While 
assigned to but on shore leave from the IMPERVIOUS, he was 
hospitalized [after being briefly admitted to a private 
facility in Long Beach, CA], on the USS HAVEN (AH-12).  He 
had been a passenger in an automobile when it accidentally 
left the highway in September 1965; it was during that 
accident that he experienced a fractured left lateral 
malleolus.

Service records show no complaints of any psychiatric 
problems.  He was treated on occasion for scrapes and bruises 
that could have come from fights or other trauma but this was 
not specified in the evidence of record.

Disciplinary records included in a summary 201 file are of 
record.  He was subjected to several summary and at least one 
special courts-martial starting in September 1962, and 
commanding officer's nonjudicical punishments for a variety 
of offenses while on all three ships and ashore [there are 
cited UCMJ Violations of Articles 134, 91, 92, 90, 89, 
including charges of being drunk and disorderly onboard ship, 
being disrespectful in language towards a superior petty 
officer, violating a lawful general regulation and a lawful 
command (March 1963); disrespectful in language toward a 
superior petty officer and/or willfully disobeying a lawful 
command (April 1963, July 1965); and miscellaneous 
unauthorized absences (August 1964, September 1964, January 
to February 1965, and September 1965)].

The veteran had provided extensive written statements as to 
his experiences before, during and since service.  He has 
explained that he had not had an easy life before service or 
since.  And while the Board appreciates his candor and 
completeness, as will be discussed more thoroughly below, 
these incidents are not pivotal to the pending appellate 
issue of whether in-service stress caused his current 
psychiatric problems.

However, with regard to service, the veteran has described 
being in an auto accident (collaterally confirmed by service 
records) .  He indicated that it was common practice then to 
hitch rides to and from base without even knowing the other 
parties involved, whether driving or riding.  This particular 
vehicle was eventually driven the wrong way on an exit ramp 
into traffic on a freeway below.  The driver, whom he did not 
know, ran away; the veteran had a broken ankle from being 
pinned under the heater vent.  His life had been saved when 
he had been pulled from the wreckage by another sailor whose 
name he did not even know.  He was told that the car itself 
went over the edge of the precipice into incoming traffic 
some 50' below.  This statement of how he recalls the 
incident is not inconsistent with the clinical and other data 
in the file, including from service.

The veteran has related another incident while he was on the 
PHOEBE.  In summary, the ship was tied alongside several 
others at Sasebo, the PHOEBE being the third ship out from 
the pier, close to midnight.  He was not sure of the exact 
date, but he knew it was near to the Kennedy Assassination 
and everyone was depressed about that.  He was going to get a 
cup of coffee before turning in at the end of his watch and 
he heard a huge commotion from the pier, three ships away.  
He notes that he was then just an inexperienced young kid of 
18 or so.  He saw two shore patrol sailors dragging a third 
sailor whom he recognized as a fellow sailor, gunnersmate and 
friend from his sister ship.  He face was beaten and he was 
gushing blood.  The veteran called authorities from his own 
ship, who came as soon as possible, but in the meantime, he 
held his friend, [redacted], until he gave a shudder and died.  He 
later discovered that the fight had been over a bar bill and 
overpriced drinks about which [redacted] had objected and had gotten 
his throat slashed.  The veteran reported that at that point, 
he and the other shipmate and friend who had answered his 
distress call, went on a "bender", which he describes as a 
"3 Day Dungaree Liberty", over [redacted] death, shooting up the 
place and generally acting out.  He said that they were never 
given significant punishment for the incident and it was 
hushed up.

Shortly thereafter, while aboard the wooden hulled PHOEBE, 
they departed Subic Bay for sea and mine fields near Vietnam.  
Since nothing metallic could be carried on board due to the 
instant flammability of the wooden ship, the anticipated life 
expectancy in any minefield was characterized as about "3 
minutes" since they could not fire back at anything lobbed 
towards them.  He described watching all sorts of incidents 
while off-shore.  

On another occasion, the small unstable boat with limited 
crew and capacities, was hit by a wave broadside and the ship 
nearly did not recover and everyone swallowed a lot of salt 
water.  

When they finally returned from the Vietnam area it was to 
the country's internal conflicts and the attitude of everyone 
against or in favor of war, antagonism towards service 
members, the Kennedy Assassination and racial rioting.  In 
the meantime, while waiting to go home, a friend had 
introduced him to Benzedrine to stay awake, and between that 
and beer, he was "wired" for days.  He assessed his own 
situation as being a skinny redheaded kid who was not a very 
good sailor and more of a "Beatle-Bailey" and was always 
getting into some kind of trouble.  He traded that living in 
service as a member of "McHale's Navy" for Hell's Angels 
after service, which did not last long.

Official reports of the ships involved confirm the vessel's 
presence in the minefields, out of Sasebo and other alleged 
locations when the veteran was onboard.

The veteran has undertaken extensive communications by 
internet with former crew members; much of that interchange 
is in the file.

Also of record are statements from at least two service 
comrades confirming the incident when the friend, "[redacted]", 
was killed by a sailor from another ship over a bar bill.  
One comrade indicated that the sailor who died had been a 
gunners mate or boatswain mate and was on one of the MSC's 
ships in the formation.  He recalled that the guy who killed 
him had been in trouble before and got prison time.

The veteran had referenced another incident when he and 
another buddy were fooling around in the barracks and were 
subjected to an attack by a group of others for reasons that 
seemed to be racially motivated.  He said that he had never 
been subjected to that sort of thing before, and it scared 
him and those he was with.  He said that after that they all 
feared the barracks and what might happen there, so they 
would all catch naps at other's houses rather than go back to 
sleep in the barracks.

He has also recalled that while he was not physicially 
located in-country in Vietnam, the ship was moored off the 
coast and they could see the snipers on shore and caught 
rounds shot in their direction.  Because the ship was wooden 
and subject to burning, any firing of weapons in their area 
was made even more precipitous and frightening; that some of 
the officers were not very experienced, and that there were 
few crew members so they had to work together which was often 
difficult.  This has generally been confirmed by other crew 
mates who have recently communicated with the veteran.

On VA mental health evaluation in July 2002, the veteran 
complained of feeling depressed and anxious.  This had 
started at about the same time as he started having breathing 
problems.  He had become irritable with others including his 
fiancé; had anergia, anhedonia, felt worthless, hopeless and 
helpless and had poor sleep with frequent nightmares, poor 
appetite, social isolation and decreased activities.  He was 
drinking 2-3 12 ounce cans of beer daily but had not done 
drugs.  Diagnosis was depression; a Global Assessment of 
Functioning (GAF) score was assigned of 59.

VA ongoing clinical assessments are in the file.  In October 
2003, he was described as having worse sleep problems.

A statement is of record from VA care-givers, dated in 
November 2003, to the effect that he had first been seen in 
July 2003 with PTSD symptoms of depression, isolation and 
fatigue.  He had also been having sleep disturbances as a 
result of nightmares.  He was experiencing extreme major 
depression symptoms which included a loss of interest in 
activities and a poor appetite.  The care-givers specifically 
opined that his stressors stemmed from his service while in 
the Navy including onboard the PHOEBE.  Since service, he had 
drunk alcohol excessively trying to forget, and continued to 
struggle with an alcohol problem.  He had been married 4 
times but had not opened up to any of his wives about his 
military experiences.  He had driven a truck since service, 
but had not stayed in any place for long but rather had 
drifted from place to place without much emotional or other 
connection to others.  

The care-givers statement further noted that:

(The veteran's) history and symptoms are 
consistent with PTSD.  He has sought 
treatment from the Vet Center to work 
with a readjustment counselor.  Our work 
with him during the last 4 1/2 months has 
clearly established PTSD that has become 
worse in recent months.  Our goal is to 
increase coping skills, and improve 
quality of life.  (emphasis added)

A list of symptoms was given to include depression, feelings 
of helplessness, apathy, dejection and withdrawal; anger; 
intrusive thoughts; psychic or emotional numbing; sleep 
disturbance; inability to concentrate; isolation; emotional 
constriction and unresponsiveness; loss of interest in 
activities; and fatigue. 

On VA examination in February 2004, the veteran's entire file 
was reviewed.  He reiterated a number of the recollections 
from service and included some of those incidents cited above 
as stressors.  He said that he had had dreams for awhile of 
being a sniper in Vietnam but this was more of a dream or 
nightmare rather than a reexperiencing because he had not 
actually ever been a sniper; these had abated somewhat.  He 
was easily startled by loud noises and had multiple problems 
with sleeping for any length of quality time.  

He was uncomfortable in crowds, and with regard to his in-
service stress, his worst recollection was of his friend 
dying in his arms, an incident that he recalled with intense 
fear and helplessness, meeting the PTSD criteria.  It was 
noted that he had not been reexperiencing any specific 
incidents, however, which were not within a PTSD criteria.  
He met other PTSD criteria such as startle response, 
insomnia, etc.  The examiner felt that he met much of the 
criteria for a diagnosis of PTSD but did not meet all the 
criteria for such a diagnosis.  Other diagnoses included mood 
disorder, NOS, with mixed anxiety and depressive features.  
Axis IV was exposure to trauma.  GAF was 65.

The veteran provided extensive testimony at the hearing held 
in July 2005.

A follow-up report was received, dated in August 2005, from 
the veteran's readjustment counseling therapist.  She stated 
that he had been a client at the VA facility since July 2003.  
She described his symptoms in great detail and indicated that 
there had been some noted improvement in about March 2004 
when he indicated that he and his girlfriend had purchased a 
home with several acres.  He had openly discussed his 
traumatizations in service, particularly those involving the 
friend who had died after the bar fight, during a fierce 
typhoon, and being shot at by snipers off Vietnam.  

The examiner opined that he met the criteria for a PTSD 
diagnosis with persistent symptoms of increased arousal, 
irritability and outbursts of anger.  He also had generalized 
anxiety disorder with some relatively unfocused symptoms 
associated therewith.  (emphasis added)

Analysis

The clinical records show that VA psychiatrists now diagnose 
the veteran as having an acquired psychiatric disability, 
primarily anxiety disorder or PTSD, most probably the latter.  
The stated cause(s) for both the anxiety and PTSD as cited by 
VA experts has been the veteran's stressors and experiences 
in service.  

With regard to the PTSD diagnosis, it is noted that he may 
meet many but not all of the criteria for a diagnosis of 
PTSD.  However, the Board would note that legal requirements 
do not mandate that each and every potential indicia of a 
disorder must be met, but merely that there be adequate 
support for the diagnosis as rendered by medical experts, as 
has been the case herein.  

When any disorder has a multiplicity of symptoms, it is not 
unusual for there to be multiple concurrent or even 
alternative diagnoses in a given case, i.e., anxiety or 
depression, some or none of which may or may not also be 
attributable to service.  In this case, there is sound 
medical opinion that they are all part and parcel of an 
acquired neurosis of service origin. 

In reviewing the overall evidence of record, the Board finds 
that the veteran's written and oral communications, and 
evidentiary data in support thereof, while often somewhat 
hyperbolic and verbose, have been, in pertinent part, 
entirely consistent and are credible.  

It should be noted that, unfortunately, the veteran has had a 
difficult time throughout life.  It is not unexpected that 
tough times before entering service could perhaps predispose 
any individual to give certain responses therein.  However, 
for purposes of this appeal, the Board may only address and 
is thus only interested in the impact of his in-service 
experiences on his current psychiatric health.  In that 
regard, while service records are admittedly limited, what 
records there are appear consistent with his recollections.

And while the records in the file reasonably support the 
veteran's contentions, he has also submitted statements from 
service members who were present for many of the alleged 
stressor incidents.  Service documentation in and out of his 
own file confirms that the specific military units, to which 
he was then assigned, did indeed undergo such trauma.  Since 
the stressors identified by him on numerous occasions were 
under alleged conditions that are entirely conceivable, and 
since he must be presumed to be credible under these 
circumstances, he was in all probability subject to combat 
compatible circumstances which offered considerable stress, 
as well as personal trauma which may have had a unique impact 
on his own mental health since that time.  

The Board finds that whatever the appropriate diagnosis(es) 
for his current psychiatric disorder, (i.e., whether anxiety 
disorder or PTSD), the nature of the psychiatric disability 
and his service situation certainly raise a doubt which must 
be resolved in his favor.  Accordingly, the veteran's 
psychiatric disorder, to include PTSD and anxiety, is 
reasonably the result of service, and service connection is 
in order.  

ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and anxiety, is granted.


REMAND

With regard to issues ## 2 and 3, the veteran has introduced 
evidence into the file relating to his exposure to both lead 
paint and asbestos onboard ship and treatise materials 
relating to the potential residuals from both exposures.

During the veteran's active service from February 1962 to 
March 1966, official service documentation confirms that he 
served aboard at least three ships in capacities to include a 
boatswain mate, a job that included painting and repairing of 
the ships.  One of the ships, the USS PHOEBE (MSC-199) was a 
wooden-hulled coastal minesweeper, home ported in Sasebo, 
Japan.  The other ships were the USS IMPERVIOUS (MSO-449) 
(where he also qualified for duties as a mess man); and the 
USS ILLUSIVE CONLUSA (MSO-448).  While assigned to but on 
shore leave from the IMPERVIOUS, he was hospitalized [after 
being briefly admitted to a private facility in Long Beach, 
CA], on the USS HAVEN (AH-12).  

Fellow shipmates have credibly confirmed his allegations in 
that regard, and their own contributions have provided a much 
more illustrative base for understanding the ongoing and 
multi-leveled experiences he had, particularly lead based 
paint as well as asbestos in a variety of forms. 

He has provided photos and other treatise and media 
information relating to his exposure on shipboard to both 
lead paint and asbestos.  

One statement from PKC, dated in 2003, who served with him, 
was to the effect that the veteran's job as a deck seaman was 
daily cleaning, painting, removing paint, polishing brass and 
a host of similar job, which he did conscientiously.  Mr. C 
had personally observed the veteran's removing lead based 
paint with an electric wire brush on a number of occasions as 
well as using triclorethane to clean grease and dirt from 
deck equipment.  He had also observed him removing asbestos 
insulation from pipes and reinstalling new asbestos 
insulation on same.  He further stated that the only 
protective safety precautions used at the time included 
rubber gloves when using portable electrical equipment.  

Another statement was received from RJM, who spent 20 years 
on wooden hulled minesweepers and similar boats exposed to 
hazardous substances.  He was with the veteran on the PHOEBE 
and confirmed that the veteran had spent 2 years during that 
time in jobs involving daily sweeping and mopping the deck, 
chipping lead based paint from metal topside machinery, 
anchor windless, anchor chains and removing asbestosis floor 
tile by hand scraping.  Mr. M reported that the veteran had 
also been on his firefighting team during their service on 
the PHOEBE, during which time they had multiple serious 
engine main propulsion exhaust stack fires which required 
them removing smoking asbestos lagging and burning pads.    

Another service comrade, ELC, confirmed what others had said, 
namely that the PHOEBE had a 30 man crew with 5 officers so 
all pitched in; he had been the only storekeeper and manned 
the ship's supply office.  He recalled that the veteran had 
been involved in paint stripping and other work without 
protective gear except for goggles.  All of the paint used 
was lead based.

Based on the aggregate evidence of record, the Board is 
willing to stipulate that the veteran had extensive, service-
long exposure to both lead based paint and asbestos.

However, it remains unclear from the evidence in the file, 
including his testimony which is considered to be basically 
credible in nature, as to what specific current disability he 
is specifically claiming is the result of lead poisoning.  

The RO, in forwarding the claim to the Board, has identified 
the claimed disability as a result of exposure to lead 
poisoning, as involving dementia; this may be one classic 
residual of lead poisoning but may not be the only possible 
residual.  

In addition to breathing the fumes from the exposures, and 
getting the materials on him in a variety of fashions, 
service medical records confirm and it is reported again on a 
VA examination in March 2003, that he had gotten lead paint 
chips in his eye in service and had been diagnosed with 
Adie's Syndrome.  He later referred to residuals in the form 
of visual or eye impairment, but recently denied that he had 
claimed benefits for Adie's Syndrome.  However, he also 
claimed a number of other disabilities to include sensory 
changes in his hands and fingers, some of which might be 
conceivably due to exposure to lead poisoning.

And in that regard, now that service connection has been 
granted for an acquired psychiatric disorder, if his alleged 
disability from exposure to lead paint is related to mental 
impairment, this must be addressed in the context of an 
associative relationship to the already service-connected 
psychiatric impairment.

Finally, the veteran has a myriad of current respiratory 
problems.  Current diagnoses include bullous emphysematous 
changes, chronic respiratory disability to include chronic 
obstructive pulmonary disease (COPD), emphysema, bronchitis, 
pleural scarring and calcified nodules from possible remote 
tuberculosis. 

In addition to all of the usual regulations pertinent to the 
grant of service connection, with asbestos-related claims, VA 
must determine whether military records demonstrate asbestos 
exposure during service, and, if so, determine whether there 
is a relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum, lung cancer and cancers of the gastrointestinal 
tract. M21- 1, Part VI, 7.21(a)(1).  The clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease. M21-1, Part VI, 
7.21(c).  Some of the major occupations involving exposure to 
asbestos include mining, milling, work in shipyards, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc.  M21-1, Part VI, 
7.21(b)(1).  The relevant factors discussed in the manual 
must be considered and addressed by the Board in assessing 
the evidence regarding an asbestos related claim.  See 
VAOPGCPREC 4-2000.

A recent VA pulmonary examination noted the presence of 
bronchitis and emphysematous changes, as well as COPD which 
the examiner opined was more likely than not related to 
smoking rather than asbestos exposure; as well as clinical 
findings of "pleural scarring and calcified nodules from 
possible remote tuberculosis".  The examiner also opined 
that based on classic or characteristic findings, these lung 
changes were probably due to smoking.  Presumably the 
examiner meant the changes other than those relating to 
possible PTB, whenever that may have been first present.  The 
possibility of in-service incurrence of any such respiratory 
problems on a direct or presumptive basis has not been yet 
fully addressed.

And moreover, the examiner noted that the veteran's exposure 
to asbestos in service had not been "continuous".  Whether 
this was intended to be a gratuitous remark or not, it 
diminishes the efficacy of the aggregate opinion.  In that 
regard, the Board would note that under the cited pertinent 
special regulations, there is no requirement that a 
claimant's alleged asbestos exposure need be constant, for 
any particular period of time, or even at any particular 
level of exposure throughout the veteran's service.  

In order to be a viable medical opinion, it must be given in 
the specific case, not in a hypothetical manner as to what is 
usual or not usual, but whether it is at least or more likely 
in a given specific instance.

Moreover, it is unclear that the veteran is aware that it is 
beneficial to his claim to provide evidence of a chronic 
post-service respiratory disability if possible.

The Board has no choice but to remand the case for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

He should be asked to provide any 
clinical data available as to all post-
service respiratory problems and care, 
and to the extent that they are able to 
help him, the RO should do so.  

He should also provide documentation 
including clinical information as to 
symptoms he or others, i.e., physicians, 
may have attributed to in-service 
environmental toxin exposure including 
lead since service.

2.  The case should then be referred to a 
VA physician with appropriate expertise 
to render an opinion as to the duration 
and etiology of all of the veteran's 
current respiratory problems.  The entire 
record must be available to the examiner, 
and the opinion should be annotated to 
the evidence of record.  Specifically, 
the examiner should address: (a) does the 
veteran have any disability which may be 
as likely as not due to or in any way 
related to exposure to lead or other 
environmental poisons in service; (b) 
does the veteran have any respiratory 
disability which may be as likely as not 
due to his service, was present within 
appropriate presumptive periods, and/or 
is associable in any way with exposures 
in service to either lead or asbestos?

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be issued, 
the veteran and his representative should 
be given an opportunity to respond, and 
the case should be returned to the Board 
for further appellate review. The veteran 
need do nothing further until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


